DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 06/19/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanoner et al. (US 2009/0067165 Hereinafter Sanoner).

Regarding claim 1, Sanoner discloses a light fixture (1 and 2, Fig. 1) comprising: 

i. one or more solar panels (7, Fig. 1, Paragraph 0023); 
ii. an inductive power transmitting loop (somewhat element 8, Fig. 6, Paragraph 0029 teaches that the pins can be replaced with inductive coupling for contactless transmission of energy) in electrical communication with the one or more solar panels; and 
iii. one or more magnets (9, Fig. 6, Paragraph 0023); and 
b. a lower portion (1, Fig. 6) comprising: 
i. a light source (4, Fig. 6, Paragraph 0022); 
ii. an inductive power receiving loop (somewhat element 6, Fig. 6, Paragraph 0029 teaches that the receiving pins can be replaced with inductive coupling for contactless transmission of energy) in electromagnetic communication with the inductive power transmitting loop; 
iii. one or more rechargeable batteries (5, Fig. 6, Paragraph 0022) in electrical communication with the light source and the inductive power receiving loop (Paragraph 0029); and 
iv. one or more magnets (10, Fig. 6, Paragraph 0022), 
wherein the upper portion is magnetically connected to the lower portion (via 9 and 10, Paragraph 0022), and wherein the one or more rechargeable batteries are inductively charged (specifically they are charged from the solar panel via the inductive charging connection, Paragraph 0029), through electromagnetic induction, using electricity generated by the one or more solar panels (Paragraph 0029). 

2, Sanoner discloses the one or more solar panels are disposed at a top surface (top surface of 2, Fig. 6) of the upper portion and the upper potion's (Fig. 1) one or more magnets are disposed at a bottom surface (bottom side of 2, Fig. 6) thereof, and wherein the light source is disposed at a bottom surface (bottom side of 1) of the lower portion and the lower portion's one or more magnets are disposed at a top surface (top side of 1, Fig. 6) thereof. 

Regarding claim 3, Sanoner discloses the lower portion further comprises an auxiliary power source (5, Fig. 6, Paragraph 0022, Specifically its considered to be auxiliary given that the solar panel is considered to be the primary given that the solar power would be used first instead of charging the battery and only when that primary power source is to weak is the battery used) in electrical communication with the light source. 

Regarding claim 4, Sanoner discloses the auxiliary power source is one or more batteries (5, Paragraph 0022). 

Regarding claim 8, Sanoner discloses the light source includes LED lights (Fig. 6, Paragraph 0022). 

Regarding claim 10, Sanoner discloses a light fixture (1 and 2, Fig. 1) comprising: 
a. an upper portion (2, Fig. 1) comprising: 
i. one or more solar panels (7, Fig. 1, Paragraph 0023); and 

b. a lower portion (1, Fig. 6) comprising: 
i. a light source (4, Fig. 6, Paragraph 0022); 
ii. a second induction coil (somewhat element 6, Fig. 6, Paragraph 0029 teaches that the receiving pins can be replaced with inductive coupling for contactless transmission of energy) in electromagnetic communication with the first induction coil; and 
iii. one or more rechargeable batteries (5, Fig. 6, Paragraph 0022) in electrical communication with the light source and the second induction coil (Paragraph 0029), 
wherein the upper portion is magnetically connected to the lower portion (via 9 and 10, Paragraph 0022), and wherein the one or more rechargeable batteries are inductively charged (specifically they are charged from the solar panel via the inductive charging connection, Paragraph 0029), through electromagnetic induction, using electricity generated by the one or more solar panels (Paragraph 0029). 

Regarding claim 11, Sanoner discloses the one or more solar panels are disposed at a top surface (top surface of 2, Fig. 6) of the upper portion (Fig. 1), and wherein the light source is disposed at a bottom surface (bottom side of 2, Fig. 6) of the lower portion. 

Regarding claim 12, Sanoner discloses the lower portion further comprises an auxiliary power source (5, Fig. 6, Paragraph 0022, Specifically its considered to be auxiliary given that the 

Regarding claim 13, Sanoner discloses the auxiliary power source is one or more batteries (5, Paragraph 0022).

Regarding claim 17, Sanoner discloses the light source includes LED lights (Fig. 6, Paragraph 0022). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sononer et al. (US 2009/0067165 Hereinafter Sanoner) in view of Cantwell et al. (US 2018/0100325 Hereinafter Cantwell).
Regarding claims 5 and 14, Sanoner teaches the lower portion further comprises a mains connection in electrical communication with the one or more rechargeable batteries (Paragraph 0050). 
Sanoner fails to teach a USB port.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have used the connection port of a USB as the connection port of Sanoner as taught by Cantwell, in order to teach a very commonly used power connection method and is widely used.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sononer et al. (US 2009/0067165 Hereinafter Sanoner) in view of Romano et al. (US 2007/0034248 Hereinafter Romano).
Regarding claims 6 and 15, Sanoner fails to teach a motion sensor.
Romano teaches the lower portion further comprises a motion sensor (413 motion sensor, Paragraph 0048) in electrical communication with the light source (115, Paragraph 0042) and the one or more rechargeable batteries (13, Paragraph 0032). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a motion sensor to the lighting device of Sanoner as taught by Romano, in order to prevent wasted energy from the lighting device which can occur when a user is not present and to automatically turn back on when a user is present.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sononer et al. (US 2009/0067165 Hereinafter Sanoner) in view of Bohler (US 6641283).
7 and 16, Sanoner teaches the lower portion further comprises the light source and the one or more rechargeable batteries.
Sanoner fails to teach the lower portion further comprises a switch for adjusting the intensity of the light source, the switch being in electrical communication with the light source and the one or more rechargeable batteries. 
Bohler teaches the lower portion further comprises a switch (38; Fig. 1; Column 7, lines 6-14) for adjusting the intensity of the light source (18, Fig. 3), the switch being in electrical communication with the light source and the one or more rechargeable batteries (40, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the switch of Bohler to the lighting device of Sanoner, in order to allow the user to change the intensity of the lighting device to brighter during daytime and dimmer during night time.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sononer et al. (US 2009/0067165 Hereinafter Sanoner) in view of Cantwell et al. (US 2018/0100325 Hereinafter Cantwell), Romano et al. (US 2007/0034248 Hereinafter Romano), and Bohler (US 6641283).
Regarding claims 9 and 18, Sanoner teaches the lower portion further comprises: 
a. an auxiliary power source (5, Fig. 6, Paragraph 0022, Specifically its considered to be auxiliary given that the solar panel is considered to be the primary given that the solar power would be used first instead of charging the battery and only when that primary power source is to weak is the battery used)  in electrical communication with the light source; 

Sanoner fails to teach a USB port connection, motion sensor, and a switch
Cantwell teaches a USB port (76, Paragraph 0034) in electrical communication with the one or more rechargeable batteries(70, Paragraph 0034); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have used the connection port of a USB as the connection port of Sanoner as taught by Cantwell, in order to teach a very commonly used power connection method and is widely used.
Sanoner in view of Cantwell fail to teach a motion sensor or switch.
Romano teaches a motion sensor (413 motion sensor, Paragraph 0048) being in electrical communication with the light source and the one or more rechargeable batteries (13, Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a motion sensor to the lighting device of Sanoner as taught by Romano, in order to prevent wasted energy from the lighting device which can occur when a user is not present and to automatically turn back on when a user is present.
Sanoner in view of Cantwell and Romano fail to teach a switch.
Bohler teaches a switch (38; Fig. 1; Column 7, lines 6-14) for adjusting the intensity of the light source (18, Fig. 3), the switch being in electrical communication with the light source and the one or more rechargeable batteries (40, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the switch of Bohler to the lighting device of Sanoner, in order to allow 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US 2014/0177211) teaches a similar housing setup to applicant’s except it has connection pins in place of inductors. Greene (US 2014/0090310) teaches a lighting device with a motion sensor. Coleiro (US 20060207637) teaches a lighting deivce with a switch and similar connection method being a top and bottom sections and a solar panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC T EIDE/            Examiner, Art Unit 2875